DISSENTING OPINION OF
WHITING, J.
I respectfully dissent from the decision of the majority of the court.
This was an action at law returnable before the First Circuit *754Court at tbe August term, 1898. The defendant demurred to the complaint, and a hearing thereon was had by the court in term time, and the demurrer was overruled. Thereafter, no answer being filed by the 'defendant, judgment was entered for plaintiff on its motion. The defendant duly excepted to the decision overruling the demurrer and also excepted to the granting of the motion for judgment. Each exception was reduced to writing, allowed by the court and duly filed. These exceptions were not embodied in a bill of exceptions, but defendant filed the following notice of appeal:
“Defendant’s appeal. The defendant hereby gives notice of appeal, and hereby appeals from the decisión of Judge Stanley made August 22d, A. D. 1898, in the above entitled cause, ordering that judgment be entered upon the record for the amount of plaintiff’s claim and costs.”
This appeal was duly certified by the judge. It will be noticed that this appeal does not refer to the exceptions taken to the overruling of the demurrer. The plaintiff moved this court to dismiss the appeal of defendant on the ground that no appeal lies from the decision of the circuit court herein.
As regards the exception to the overruling of the demurrer, there has been no appeal taken or allowed, nor is it embodied in a bill of exceptions and therefore under our practice and the decisions thereto appertaining, it is not properly before this court. (See cases cited below.)
The second exception is brought to this court by appeal and so certified by the circuit court. The case is an action at law and is a circuit court term case, and errors alleged therein must be taken advantage of by exceptions and those exceptions be embodied in a bill of exceptions duly certified to this court before the case can be heard here. I consider this to be the settled practice of the courts of Hawaii, and applies to the case at bar as well as other actions at law. Serrao v. Soares, p. 285 ante; In re Estate of Akahi, 9 Haw. 610; Kapuakela v. Iaea, 10 Haw. 103, Notley v. Kukaiau Plantation Co. p. 526 ante: Haae v. Kuluwaimaka, 10 Haw. 347. See also Prov. Gov. v. Hering, 9 Haw. 182; The Queen v. Poor, 9 Haw. 218; Act 40, Sec. 2, Laws 1898; Joannes v. Burt, 6 Allen 239.